Citation Nr: 0815018	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-35 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Ashley D. McClure, Private 
attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia, which 
denied the veteran's claim for a higher (i.e., compensable) 
rating for his left ear hearing loss.  At the time, only the 
hearing loss in that ear was service connected.

In November 2005, to support his claim, the veteran testified 
at a hearing before the Board - ostensibly regarding his 
service-connected left ear hearing loss.  However, his 
testimony also raised an additional claim for service 
connection for right ear hearing loss, actually, a petition 
to reopen this previously denied claim since the RO already 
had considered and denied it in January 1998.

Since the new claim concerning the right ear hearing loss was 
inextricably intertwined with the claim on appeal pertaining 
to the rating for the left ear hearing loss, the Board 
remanded this case to the RO in June 2006 via the 
Appeals Management Center (AMC) to have the AMC adjudicate 
the right ear claim - as the outcome of that decision, in 
turn, could potentially have an impact on whether the 
veteran's hearing loss was rated as unilateral (meaning only 
service-connected in his left ear) versus bilateral (meaning 
service connected in both ears).  See, e.g., Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably 
intertwined when they have common parameters, such as when 
the outcome of one may affect the outcome of the other.  And 
to avoid piecemeal adjudication of these types of claims, 
they should be considered together.)

An October 2006 decision by the AMC, on remand, increased the 
rating for the left ear hearing loss to 10 percent, 
retroactively effective from November 13, 2003, the date of 
VA compensation examination revealing greater hearing loss in 
this ear.



The Board again remanded this case in February 2007 for 
failure to comply with the Board's prior, June 2006, remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Board noted the AMC had not adjudicated the petition to 
reopen the claim for service connection for right ear hearing 
loss, reiterating the outcome of that claim could potentially 
dictate whether VA considers the veteran's hearing loss as 
unilateral or bilateral.

Following that second remand, the AMC issued a decision in 
July 2007 granting service connection for hearing loss in the 
right ear, in turn meaning the veteran now had service-
connected bilateral (i.e., right and left ear) hearing loss.  
The AMC assigned a 10 percent rating for the bilateral 
hearing loss retroactively effective from September 8, 2003, 
the date of receipt of the veteran's claim for a higher 
rating.  He has since continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(a veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).

Since the judge that presided over the veteran's November 
2005 hearing has since retired from the Board, the Board sent 
the veteran a letter in January 2007 informing him that he 
could have another hearing with the Board before a judge that 
will ultimately decide his appeal.  See 38 C.F.R. § 20.707.  
The veteran responded later in January 2007 that he does not 
want another hearing.


FINDING OF FACT

At the very worst, the results of the veteran's fairly recent 
October 2007 VA compensation examination, on remand, 
indicates he has Level V hearing in his left ear and Level 
III hearing in his right ear.




CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 
Diagnostic Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in November 2003, June 2006, March 2007 and 
September 2007 (1) informed the veteran of the information 
and evidence not of record that is necessary to substantiate 
his claim; (2) informed him of the information and evidence 
that VA will obtain and assist him in obtaining; (3) informed 
him of the information and evidence he is expected to 
provide; and (4) requested that he provide any evidence in 
his possession pertaining to his claim, or something to the 
effect that he should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess, on remand, 
when it sent VCAA notice letters in June 2006, March 2007 and 
September 2007 discussing the downstream disability rating 
and effective date elements of the claim and then went back 
and readjudicated the claim in the January 2008 
supplemental statement of the case (SSOC).  This is important 
to point out because the Federal Circuit Court recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
22 Vet. App. 37 (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case at hand, the Board finds that the AMC's 
September 2007 notice letter, along with the SOC issued in 
September 2004 and the SSOCs issued in November 2006 and 
January 2008, comply with the Court's holding in 
Vazquez-Flores.  For example, the September 2007 letter 
states:

As we consider your claim, you may submit evidence 
showing that your service-connected bilateral 
hearing loss [has] increased in severity.  This 
evidence may be a statement from you doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statements from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse.

In addition to this letter, the September 2004 SOC and the 
January 2008 SSOC contain the applicable rating criteria.

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

The veteran's representative recently submitted a statement 
in March 2008 evidencing actual knowledge of the requirements 
for receiving a rating higher than 10 percent for the 
bilateral hearing loss.  Indeed, the representative made 
specific mention of how the disability affects the veteran's 
quality of life and employment, noting that it hinders the 
performance of his various responsibilities as a pastor.  The 
representative also argued that the most recent VA 
compensation examination in October 2007 was inadequate, 
primarily because it did not fully take into account the true 
severity of the veteran's hearing loss - especially in terms 
of the impact background noise, etc., has on his day-to-day 
functioning.  See Martinak v. Nicholson, No. 05-1195 (U. S. 
Vet. App. August 23, 2007) (indicating these are valid 
considerations when determining the appropriate rating).  So 
the veteran and his representative are well aware of the 
requirements for receiving a higher rating and, as will be 
explained, the report of that October 2007 audiometric 
evaluation provides sufficient information, including in 
these respects, to make this determination.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, as mentioned, VA furnished the 
veteran compensation examinations to determine the severity 
of his bilateral hearing loss disability.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds 
that no further assistance is needed to meet the requirements 
of the VCAA or Court.



Whether the Veteran is Entitled to a Disability Rating Higher 
than 10 Percent for his Bilateral Hearing Loss

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, VA assigns the lower rating. 
 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, VA resolves any reasonable doubt in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, VA must take into account 
the veteran's entire medical history and circumstances when 
determining the appropriate rating.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  VA 
uses standardized methods so the performance of each person 
can be compared to a standard of normal hearing, and ratings 
are assigned based on that standard.  A mechanical, 
nondiscretionary application of the rating criteria 
determines the assigned evaluation on the basis of certified 
test results.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percentage of speech discrimination and 
the puretone threshold average, which is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hz, divided 
by four.  See 38 C.F.R. § 4.85.  VA uses Table VII to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

As alluded to, the AMC furnished a VA compensation 
examination in October 2007, on remand, to determine the 
severity of the veteran's bilateral hearing loss.  
Audiometric findings indicated he had pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
45
45
60
LEFT
40
40
80
80
95

Hence, the veteran had an average decibel loss of 48 in his 
right ear and 74 in his left ear.  Speech audiometry revealed 
speech recognition ability of 76 percent in the right ear and 
of 76 percent in the left ear.  These findings, in turn, 
yield a numerical designation no greater than III for the 
right ear and V for the left ear.  Entering these category 
designations for each ear into Table VII correlates to a 10 
percent rating under DC 6100.  38 C.F.R. § 4.85, Table VII.  

It is worth repeating that ". . . disability ratings for 
hearing impairment are derived by a mechanical [meaning 
nondiscretionary] application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  And, here, the mechanical application only 
establishes a 10 percent disability rating.  In addition, 
these VA audiometric examination results did not show an 
exceptional pattern of hearing impairment so as to warrant 
application of the special provisions of 38 C.F.R. § 4.86(a) 
and (b).  That is to say, the veteran did not have a puretone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 Hertz) of 55 decibels or more to 
warrant application of § 4.86(a), or a puretone threshold of 
30 decibels or less at 1,000 Hertz and of 70 decibels or more 
at 2,000 Hertz to warrant application of § 4.86(b).

In support of his claim, the veteran submitted lay statements 
from deacons who work at the same church and two of his 
parishioners.  These undated statements indicate the veteran 
constantly asks people to repeat what they have said.  
These statements are competent to attest the veteran has 
difficulty hearing conversational speech, because this is 
capable of lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 496 (1997) (lay persons are competent to provide 
evidence of observable events).  See also 38 C.F.R. § 
3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See, too, Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

This lay testimony, however, is insufficient to establish the 
level of the veteran's hearing loss disability according to 
the established standards set forth in § 4.85(a).  And as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

At no time since one year prior to filing this claim has the 
veteran's hearing loss been more than 10-percent disabling, 
either when it was only service connected in his left ear, as 
unilateral, or even since he established his additional 
entitlement to service connection for right ear hearing loss 
to make it a bilateral disability.  The results of his 
earlier July 2001, August 2001, and November 2003 VA 
audiometric evaluations do not show greater hearing loss than 
was indicated during his most recent October 2007 evaluation.  
So the Board cannot "stage" his rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (when a veteran timely appeals 
his initial rating, VA must consider whether his rating 
should be "staged" to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  See also Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) (recently 
extending this practice of contemplating a "staged" rating to 
cases even involving already established ratings where the 
veteran wants a higher, i.e., increased evaluation).



Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1).  As he indicated during his hearing 
in November 2005, and as his representative recently 
reiterated in the March 2008 statement, the veteran's hearing 
loss disability has a noticeable affect on the performance of 
his pastoral functioning, including prayer requests and 
visiting those who are sick.  However, his disability does 
not markedly interfere with his ability to work - meaning 
above and beyond that contemplated by his schedular rating.  
See 38 C.F.R. § 4.1 indicating that, generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, he has not 
been frequently hospitalized for evaluation or treatment of 
his hearing loss; instead, his evaluation and treatment has 
been entirely as an outpatient, not inpatient.  So extra-
schedular consideration is not warranted in this particular 
instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a disability rating higher than 10 percent for 
the bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


